ACCEPTED
                                                                                                      03-15-00285-CV
                                                                                                              6839127
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                                  9/9/2015 9:49:13 AM
                                                                                                    JEFFREY D. KYLE
                                                                                                               CLERK




                                                                                RECEIVED IN
                                                                           3rd COURT OF APPEALS
                                                                               AUSTIN, TEXAS
 September 9, 2015                                                         9/9/2015 9:49:13 AM
                                                                             JEFFREY D. KYLE
 Jeffrey D. Kyle, Clerk                                                          via  E-Filing
                                                                                   Clerk
 Third Court of Appeals
 209 West 14th Street, Suite 101
 Austin, Texas 78701

 Re:     No. 03-15-00285-CV, Volkswagen Group of America, Inc. and Audi of America,
         Inc. v. John Walker et al., in the Third Court of Appeals at Austin, Texas

 Dear Mr. Kyle:

 Please be advised that I will be on vacation October 9-14, 2015.

 Should the Court decide to grant oral argument in this appeal, I respectfully request that
 it not be set during these dates.

 Respectfully Submitted,


 /s/ Kimberly Fuchs
 KIMBERLY FUCHS
 State Bar No. 24044140
 Chief, Open Records Litigation
 Administrative Law Division
 P.O. Box 12548, Capitol Station
 Austin, Texas 78711-2548
 Telephone: (512) 475-4195
 Facsimile: (512) 320-0167
 Kimberly.Fuchs@texasattorneygeneral.gov

 ATTORNEY FOR DEFENDANT SOAH

 cc:     S. Shawn Stephens                           Via Electronic Transmission
         James P. Sullivan                           Via Electronic Transmission
         Billy M. Donley                             Via Electronic Transmission
         Mark E. Smith                               Via Electronic Transmission
         J. Bruce Bennett                            Via Electronic Transmission
         Joseph W. Letzer                            Via Electronic Transmission
         Dent M. Morton                              Via Electronic Transmission
         William R. Crocker                          Via Electronic Transmission
         Dennis McKinney                             Via Electronic Transmission


POST OFFICE BOX 12548, AUSTIN, TEXAS 78711-2548 TEL:(512) 463-2100 WEB: WWW.TEXASATTORNEYGENERAL.GOV
                              An Equal Employment Opportunity Employer · Printed on Recycled Paper